COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Cristobal Galvan Cerna v. The State of Texas

Appellate case number:    01-12-00324-CR

Trial court case number: 2009R0091

Trial court:              155th District Court of Austin County

        This case was abated and remanded to the trial court on September 3, 2013. In the order
of abatement, we directed the trial court to determine whether appellant wished to prosecute the
appeal, and, if appellant wished to prosecute the appeal, whether Pheobe Smith would continue
to represent appellant on appeal and whether a supplemental reporter’s record was necessary for
the appeal. The district clerk has filed a supplemental clerk’s record containing the trial court’s
findings of fact, conclusions of law, and recommendations on our abatement order, showing that
(1) appellant wishes to prosecute the appeal; (2) Pheobe Smith is to remain as appellant’s
counsel on appeal; and (3) a reporter’s record of the pretrial suppression hearing conducted on or
about September 9, 12, and 27, 2011 is necessary for the appeal. The trial court also set deadlines
for the filing of the supplemental reporter’s record. Accordingly, we reinstate this case on the
Court’s active docket.
        The supplemental reporter’s record of the pretrial suppression hearing is ORDERED to
be filed in this Court no later than October 17, 2013. Appellant’s brief is ORDERED to be filed
within 30 days of the date the supplemental reporter’s record is filed. See TEX. R. APP. P. 38.6(a).
Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of appellant’s brief.
See TEX. R. APP. P. 38.6(b).
       No motions to extend the time for filing the supplemental reporter’s record or
appellant’s brief will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
                    Acting individually       Acting for the Court

Date: October 21, 2013